Citation Nr: 1741356	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial staged rating in excess of 30 percent from June 19, 2009, to June 20, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial staged rating in excess of 50 percent from June 21, 2012, to January 20, 2017, for PTSD.

3.  Entitlement to an initial staged rating in excess of 70 percent since January 21, 2017, for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 2000 to November 2006.  He received the Combat Action Ribbon, among other decorations, for this service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Regional Office (RO) in Los Angeles, California, that granted service connection for PTSD and assigned an initial 10 percent rating, effective June 19, 2009.  Subsequently, in January 2013, the RO granted a staged 50 percent rating for PTSD, effective June 21, 2012.  In November 2015, the RO increased the PTSD rating to 30 percent for the period prior to June 21, 2012.  In November 2015, the RO increased the PTSD rating to 70 percent for the period since January 21, 2017.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The Board previously considered this appeal in December 2016.  The case was remanded for further development in order to request Vet Center treatment records and to schedule another VA examination.  Thereafter, the case returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  For the period from June 19, 2009, to June 20, 2012, the Veteran's PTSD more nearly approximated symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation) due to such symptoms as hypervigilance, difficulty paying attention, startle response, muscle contractions when exposed to unexpected stimulus, crowd avoidance, and possible nightmares.

2.  From June 21, 2012, to January 20, 2017, the Veteran's PTSD more nearly approximated symptoms productive of occupational and social impairment with reduced reliability and productivity due to the following symptoms: anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work like setting; slight memory impairment, and; concentration problems.

3.  Since January 21, 2017, the Veteran's PTSD more nearly approximated symptoms productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur less than weekly; chronic sleep impairment; mild memory loss; impairment of short-and long-term memory; flattened affect; intermittently illogical, obscure, or irrelevant speech; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships, and; impaired impulse control.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent from June 19, 2009, to June 20, 2012, for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 50 percent from June 21, 2012, to January 20, 2017, for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a disability rating in excess of 70 percent since January 21, 2017, for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Initial Staged Ratings for PTSD

The Veteran's appeal for higher initial ratings for PTSD stems from the initial grant of service connection and assignment of a 10 percent rating, effective June 19, 2009.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Subsequently, in January 2013, the RO granted a staged 50 percent rating for PTSD, effective June 21, 2012.  In November 2015, the RO increased the PTSD rating to 30 percent for the period prior to June 21, 2012.  In November 2015, the RO increased the PTSD rating to 70 percent for the period since January 21, 2017.

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, rating is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one General Rating Formula for Mental Disorders.  
38 U.S.C. §§ 501, 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.   

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scale scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Staged Rating: June 19, 2009, to June 20, 2012

For the period from June 19, 2009, to June 20, 2012, the Board finds that the Veteran's psychiatric symptoms meet or more nearly approximate the criteria for a 30 percent rating, but not higher.  The evidence of record for this period reflects that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation) due to such symptoms as hypervigilance, difficulty paying attention, startle response, muscle contractions when exposed to unexpected stimulus, crowd avoidance, and possible nightmares.

The Veteran received a VA examination in July 2009.  At this time, he endorsed symptoms of hypervigilance, difficulty paying attention, startle response, muscle contractions when exposed to unexpected stimulus, crowd avoidance, and possible nightmares.  He also said that he was not under current psychiatric treatment.  The Veteran told the examiner that he was divorced and currently unemployed, but had 90 units towards a bachelor's degree.  On mental status examination, the Veteran appeared his stated age, related cooperatively, said he was impaired in understanding questions, and read lips to compensate for his hearing loss.  The examiner found no impairment in the Veteran's though processes, and there were no delusions or hallucinations.  The Veteran maintained appropriate behavior and there were no observed panic attacks.  He was oriented to time, place, and situation.  His recent, medium, and remote memory were intact.  There was no ritualistic or obsessive behavior noted.  His rate and flow of speech was in the normal range.  His mood was slightly dysphoric and very serious.  The Veteran's affect was full range.  

The VA examiner continued the Veteran's diagnosis for PTSD and mentioned that it was complicated by his service connection bilateral hearing loss.  The Veteran was assigned a GAF score of 60.  The examiner commented that the Veteran was functioning in school and had good intelligence.  The examiner found the Veteran's pursuit of higher education to be a "very good plan for him."

Based on the foregoing, the Board finds that the Veteran's PTSD symptoms during this period (e.g. hypervigilance, difficulty paying attention, startle response, muscle contractions when exposed to unexpected stimulus, crowd avoidance, and possible nightmares) were not demonstrated to be so frequent and disabling as to result in occupational and social impairment with reduced reliability and productivity.  The examiner did not find the Veteran's symptoms interfere with his routine activities.  His speech was not intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was able to converse with the examiner in a clear, coherent manner.  He did not exhibit near-continuous panic or depression that affected his ability to function independently, appropriately and effectively.  The examiner of record during this time found the Veteran was able to maintain his personal hygiene, finances, and household without assistance.  The examiner also commented that the Veteran was functioning in school and had good intelligence.  In addition, the examiner found the Veteran's pursuit of higher education to be a "very good plan for him."

The Board has carefully considered the Veteran's GAF score of 60, which indicates moderate psychiatric symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A Board decision will consider all the evidence as to the extent of the disability including the GAF score.  Furthermore, GAF scores do not equate to specific levels of evaluation under the schedular criteria.  The Board finds the GAF score to be probative as it was reflective of the degree of severity regarding psychiatric symptoms or overall functional impairment caused by the PTSD and was indicative of symptoms that the Veteran described to the VA examiner.

The Board has also considered whether additional Diagnostic Codes are applicable for this period.  The evidence of record indicates that the Veteran's service-connected PTSD disability was primarily manifested by symptoms of hypervigilance, difficulty paying attention, startle response, muscle contractions when exposed to unexpected stimulus, crowd avoidance, and possible nightmares.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  The examiner was also found that the Veteran did not have any other psychiatric diagnosis other than PTSD.  Furthermore, the Veteran's PTSD symptoms are clearly accounted for in the 30 percent rating pursuant to DC 9411.  Thus, DC 9201 to 9410 and 9412 to 9521 are not for application.

Accordingly, the Board concludes that the Veteran's PTSD was 30 percent disabling, but no higher, for the period from June 19, 2009, until June 20, 2012.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Staged Rating: June 21, 2012, to January 20, 2017

For the period from June 21, 2012, to January 20, 2017, the Board finds that the Veteran's psychiatric symptoms meet or more nearly approximate the criteria for a 50 percent rating, but not higher.  The evidence of record reflects that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to the following symptoms: anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work like setting; slight memory impairment, and; concentration problems.

On VA examination in June 2012, the Veteran's PTSD diagnosis and GAF score of 60 were continued.  The examiner noted that the Veteran was married and working, as he recently completed his college education by earning his bachelor's degree.  The Veteran was not taking any psychotropic medications and was not in any active treatment for his PTSD.  His PTSD symptoms were noted to include the following: anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships, and; difficulty in adapting to stressful circumstances, including work or work like setting.  The examiner found that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.  

The Veteran testified before the undersigned in July 2015.  He endorsed having issues with nightmares and sleeping.  He said that sleep issues occur approximately two to three times per month, and that when he does experience them, he is not able to sleep at night.  The Veteran stated that he now takes sleep medication to help alleviate these symptoms, but tries to avoid taking medication because it can affect his ability to work the next day.  He also endorsed infrequent anxiety, typically lasting only a few minutes to a few hours, which is usually triggered by being present in locations that remind him of traumatic events that occurred during service.  The Veteran described having an exaggerated startle response due to sudden loud noises, which causes anxiety and nervousness.  He also said that he does not have relationships with people outside of his initial social circle and is very suspicious of others.  

With regard to employment, the Veteran testified before the undersigned that his job required him to "watch surveillance videos and stuff like that so it's very easy for [him] to kind of just concentrate on it."  He said that he sought out an accommodation that was approved by his employer, which allowed him to remain by himself when at work so that he did not have to be around other people.  As far as hobbies, the Veteran said that he used to enjoy playing basketball, but now prefers activities that allow him to be active by himself.  He stated that he has almost exclusively worked in surveillance since he left the military.  The Veteran said that his self-imposed isolation had increased since service because it allowed him to stay away from things that had previously triggered psychiatric symptoms.  He further endorsed some memory loss and trouble concentrating at work.  The Veteran also testified that his psychiatric symptoms felt more severe immediately after service, but that he has learned to adapt to his symptoms since then.  He also stated that his symptoms have never decreased, but rather "have either maintained or increased or just kind of like radiated."

Based on the foregoing, the Board finds that the Veteran's documented PTSD symptoms (e.g. anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work like setting; slight memory impairment, and; concentration problems) were not demonstrated to be so frequent and disabling as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner did not find the Veteran's symptoms interfere with his routine activities.  His speech was not intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was able to converse with the examiner in a clear, coherent manner.  He did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  The examiner of record during this period of the appeal found the Veteran was able to maintain his personal hygiene, finances, and household without assistance.  The VA examiner also noted that the Veteran recently remarried, had two children, and graduated from college.

The Board has also carefully considered the Veteran's continued GAF score of 60, which indicates moderate psychiatric symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A Board decision will consider all the evidence as to the extent of the disability including the GAF score.  Furthermore, GAF scores do not equate to specific levels of evaluation under the schedular criteria.  The Board finds the GAF score to be probative as it was reflective of the degree of severity regarding psychiatric symptoms or overall functional impairment caused by the PTSD.  The GAF score was also indicative of symptoms that the Veteran described to the VA examiner and to the undersigned VLJ.  The VA examiner had also found that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, which is typically indicative of a 30 percent rating.  However, the Board finds that the Veteran's symptoms during this period more nearly approximated the criteria for the next higher rating at 50 percent, but no higher.

The Board has also considered whether additional Diagnostic Codes are applicable for this period.  The evidence of record indicates that the Veteran's service-connected PTSD disability was primarily manifested by the following symptoms: anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work like setting; slight memory impairment, and; concentration problems.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  Moreover, the VA examiner also found that the Veteran did not have any other psychiatric diagnosis other than PTSD.  Furthermore, the Veteran's PTSD symptoms are clearly accounted for in the 50 percent rating pursuant to DC 9411.  Thus, DC 9201 to 9410 and 9412 to 9521 are not for application.

Accordingly, the Board concludes that the Veteran's PTSD was 50 percent disabling, but no higher, for the period from June 21, 2012, to January 20, 2017.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Staged Rating: Since January 21, 2017

For the period since January 21, 2017, the Board finds that the Veteran's psychiatric symptoms meet or more nearly approximate the criteria for a 70 percent rating, but not higher.  The evidence of record reflects that the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur less than weekly; chronic sleep impairment; mild memory loss; impairment of short-and long-term memory; flattened affect; intermittently illogical, obscure, or irrelevant speech; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships, and; impaired impulse control.

The Veteran received another VA examination in January 2017.  At this time, the Veteran was working part-time as a security officer while also attending college and working towards a degree in sociology.  He was not prescribed any psychiatric medications and was not receiving therapy.  The examiner continued the diagnosis for PTSD and added an additional, related diagnosis for generalized anxiety disorder.  The examiner said that the generalized anxiety disorder was a progression of the PTSD diagnosis.  The examiner found that the Veteran's PTSD was manifested by the following symptoms: hypervigilance; anger out bursts; feeling disconnected/distant with others; recurrent memories of traumatic events; distressing/haunting nightmares related to trauma, and; inappropriate emotions related to the trauma such as: feeling horrified, intense guilt and ashamed of his actions, sleep disturbances, and an inability to control distressing memories.  The Veteran's generalized anxiety disorder was characterized by the following symptoms: ruminating thoughts; poor concentration; inability to relax; poor communication with others; irritability, and; sleep disturbances.  The examiner commented that the Veteran's generalized anxiety disorder is both directly and secondarily related to his PTSD diagnosis.  The examiner found that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

The examiner noted that the Veteran's PTSD diagnosis manifested in occupational impairment due to the following symptoms: mistrustful of others; intolerance of authority; impaired memory; impaired concentration; avoidance of stimuli similar to trauma; anger outbursts, and; hypervigilance.  Additionally, the PTSD symptoms manifested in social impairment due to the following: inability to be intimate; survivor's guilt; inappropriate self-blame; decreased concentration and short term memory; foreshortened future; emotional deadening; lack of emotional responsiveness; hypervigilance, and; mistrustful of others.  The Veteran's generalized anxiety disorder diagnosis manifested in occupational impairment due to the following symptoms: poor concentration due to ruminating thoughts; irritability; feeling restless; over reactive to unexpected stimuli; difficulties adapting to stressful situations.  The Veteran's generalized anxiety disorder also resulted in social impairment due to the following symptoms: sleep disturbances; impaired communication; inappropriate worry; difficulties adapting to stressful situations; and self-deprecation. 

After the mental health examination, the VA examiner found that overall, the Veteran's psychiatric diagnoses were manifested by the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur less than weekly; chronic sleep impairment; mild memory loss; impairment of short-and long-term memory; flattened affect; intermittently illogical, obscure, or irrelevant speech; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships, and; impaired impulse control.  The Veteran appeared neat, clean, and well groomed.  He had avoidant to fleeting eye contact during most of the evaluation.  He struggled to maintain eye contact, especially when speaking about his military experiences and his recent separation from his wife and children.  The Veteran appeared to be internally distracted and would trail off or stop talking and not complete a sentence or thought, especially when talking about the traumatic events that occurred during service.  His thought content was logical, but appeared to be confused by some of the questions asked.

The VA examiner reported that the Veteran was currently employed and not claiming functional impairment.  However, the Veteran contended that his mental health disorders significantly impair his ability to function.  He said that he now takes significantly longer time to perform schoolwork than before he entered the military.  He also explained that the aforementioned psychiatric symptoms make it difficult for him to perform at his full potential.

Based on the foregoing, the Board finds that the Veteran's documented PTSD symptoms (e.g. depressed mood; anxiety; suspiciousness; panic attacks that occur less than weekly; chronic sleep impairment; mild memory loss; impairment of short-and long-term memory; flattened affect; intermittently illogical, obscure, or irrelevant speech; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships, and; impaired impulse control; ) were not demonstrated to be so frequent and disabling as to result in total occupational and social impairment.  The VA examiner during this period did not find the Veteran's symptoms interfere with his routine activities.  At the January 2017 VA examination, the Veteran appeared neat, clean, and well groomed.  He had avoidant to fleeting eye contact during most of the evaluation.  He struggled to maintain eye contact, especially when speaking about his military experiences and his recent separation from his wife and children.  The Veteran appeared to be internally distracted and would trail off or stop talking and not complete a sentence or thought, especially when talking about the traumatic events that occurred during service.  His thought content was logical, but appeared to be confused by some of the questions asked.  The examiner of record during this time found the Veteran was able to maintain his personal hygiene, finances, and household without assistance.  The VA examiner also noted that the Veteran was recently separated from his wife and children, but was still working part-time while attending college.

The Board has also considered whether additional Diagnostic Codes are applicable for this period.  The evidence of record indicates that the Veteran's service-connected PTSD disability was primarily manifested by the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur less than weekly; chronic sleep impairment; mild memory loss; impairment of short-and long-term memory; flattened affect; intermittently illogical, obscure, or irrelevant speech; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships, and; impaired impulse control.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  The VA examiner also found that the Veteran's generalized anxiety disorder was a progression of his PTSD diagnosis.  Furthermore, the Veteran's PTSD symptoms are clearly accounted for in the 50 percent rating pursuant to DC 9411.  Thus, DC 9201 to 9410 and 9412 to 9521 are not for application.

Accordingly, the Board concludes that the Veteran's PTSD was 70 percent disabling, but no higher, for the period since January 21, 2017.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Additional Considerations

The Board has considered the Veteran's statements of record during each period of the appeal that a higher disability rating is warranted for his psychiatric disability.  The Veteran is competent to report symptomatology relating to his PTSD because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the question of the severity of his PTSD is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings that were made during each staged rating period of the appeal.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during each period of the appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During all periods of the appeal, neither the Veteran nor the evidence of record has raised the issue of unemployability as the Veteran has either maintained full-time employment, or part-time employment while also attending college.  The evidence does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records from VA treatment.  In addition, VA sent the Veteran a letter in April 2017 in order to obtain his authorization for private treatment records.  No response or additional medical evidence was received from the Veteran.  VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  Given the Veteran's actions, and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to requests for private treatment records concerning psychiatric treatment.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim.  During the examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in December 2016.  The Board instructed the AOJ to request the Veteran's authorization to obtain private treatment records, conduct another VA examination, and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

An initial rating in excess of 30 percent from June 19, 2009, to June 20, 2012, for posttraumatic stress disorder (PTSD), is denied.

A rating in excess of 50 percent from June 21, 2012, to January 20, 2017, for PTSD, is denied.

A rating in excess of 70 percent since January 21, 2017, for PTSD, is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


